department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division 'jun uniform issue list legend decedent a individual taxpayer c individual d iraw annuity z financial_institution court dear this is in response to your request dated february i i as supplemented by correspondence dated january august august date1 date1 and february in which you request rulings under sec_401 a and of the internal_revenue_code the code related to the disposition of the assets of an ira of decedent a the following facts and representations have been submitted under penalties of perjury in support of the rulings requested decedent a was the owner of ira w individual was a long-time friend of decedent a taxpayer c was the former wife of decedent a within ira w decedent a purchased annuity z decedent a had originally designated individual as the primary beneficiary of ira w and annuity z additionally pursuant to a divorce judgment decedent a was required to maintain taxpayer cas the beneficiary of a percentage of some of the funds used to fund iraw after decedent a underwent a major surgery individual d began to partly live at decedent a's residence to care for his medical needs decedent a later changed the beneficiary designation for annuity z to for individual d decedent a died on date at age after his required_beginning_date individual and taxpayer c filed suit in the court challenging the beneficiary designation of individual d resulting in the freezing of all of the assets of ira w including the undistributed assets of annuity z during the course of the litigation financial_institution which issued annuity z requested that it be allowed to pay the assets from annuity z into the court for the court to hold pending the outcome of the litigation pursuant to an order of the court the assets from annuity z were eventually transferred from financial_institution to ira w on date a stipuration of settlement was signed by individual taxpayer c and individual d and approved by the court whereby individual d released any claims to any undistributed assets of ira w including annuity z prior to the date stipulation of settlement individual d had not disclaimed entitlement to ira w or annuity z after the stipulation was signed you represent that there were delays getting final waivers from individual d as well as the need to make a final allocation determination between individual and taxpayer c it was determined that taxpayer c was entitled to a portion of the proceeds of annuity z while the litigation was still ongoing and until the allocation between individual band taxpayer c was determined you represent that required minimum distributions were not able to be made to taxpayer c for and while awaiting the outcome of this ruling_request taxpayer c received required_minimum_distribution payments for and based on the facts and representations you request the following rulings that the internal_revenue_service the service allow taxpayer c to begin taking her required minimum distributions for ira w which contains the proceeds of annuity r - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - z in the year in which this ruling_request is granted rather than in which is the year after decedent a's death that the service waive the excise_tax under sec_4974 of the code for taxpayer c for failure to take the required minimum distributions for and for ira w which contains the proceeds of annuity z and that taxpayer c may receive required minimum distributions from the proceeds of annuity z based upon individual d's life expectancy with respect to your first and second rulings sec_401 a a of the code provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that the entire_interest of each employee i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a b i of the code provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that if the distribution of the employee's interest has begun in accordance with sec_401 a a ii and the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method being used under sec_401 a a ii as of the date of death sec_408 and b of the code provides that rules similar to the rules of sec_401 a of the code shall apply to distributions from an ira sec_4974 of the code provides that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan defined under such section to include iras is less than 'the required_minimum_distribution under sec_401 a a and b of the code for such taxable_year a tax equal to of the amount by which such required_minimum_distribution exceeds the actual amount distributed during the taxable_year is imposed and paid_by the payee sec_4974 of the code provides in part that if the taxpayer establishes that the failure to distribute the required_minimum_distribution during any taxable_year was due to reasonable error and reasonable steps are being taken to remedy the shortfall the secretary may waive the excise_tax imposed by sec_4974 of the code for the taxable_year you have represented that because litigation was still ongoing and there were further delays in getting final waivers and in determining the allocation between individual and taxpayer c the required minimum distributions were not able to be made to taxpayer c for and and less than the full amount of required minimum distributions was made in therefore with respect to your first and second ruling requests we conclude that i ii iii pursuant to sec_4974 of the code it was due to a reasonable error that required minimum distributions were not made to taxpayer c for and related to ira w pursuant to sec_4974 of the code reasonable steps to remedy the shortfall would be for taxpayer c to take the shortfall in required minimum distributions for and related to ira w by the end of2014 and assuming taxpayer c does take the shortfall in required minimum distributions for and related to ira w by the end of the service hereby waives the excise_tax imposed on taxpayer c under sec_4974 for the shortfall in those years related to ira w we note that generally a taxpayer may apply for a waiver of the tax imposed under sec_4974 by completing irs form_5329 and attaching it to his or her tax_return taxpayer c should include a copy of this letter_ruling with her form_5329 with respect to your third ruling_request as stated above sec_401 a a ii a b i a and b of the code provide for the required minimum distributions rules for iras if distribution of the ira owner's interest has begun and the ira owner has died before his entire_interest has been distributed sec_401 a e of the code provides that the term designated_beneficiary means any individual designated as a beneficiary by the employee sec_1 a -4 of the final income_tax regulations regulations q a-1 provides that a designated_beneficiary is an individual designated under the plan either by the terms of the plan or by an affirmative election by the employee specifying the beneficiary who is entitled to a portion of the plan's benefit contingent on the participant's death or other specified event the fact that an employee's interest under the plan passes to a certain individual under a will or otherwise under applicable state law does not make that individual a designated_beneficiary unless the individual is designated a beneficiary under the plan sec_1 a -4 of the regulations q a-4 a provides that in order to be a designated_beneficiary that beneficiary must be a beneficiary as of the date of the employee's death the designated_beneficiary will generally be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee's death but is not a beneficiary as of the september of the following calendar_year eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee's designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee's death accordingly if a person disclaims entitlement to the employee's benefit pursuant to a disclaimer that satisfies sec_2518 of the code by that september thereby allowing other beneficiaries to receive the benefit in lieu of that person the disclaiming person is not taken into account in determining the employee's designated_beneficiary sec_1 a -5 of the regulations q a-5 a provides that if an employee dies after distribution has begun generally on or after the employee's required_beginning_date in order to satisfy sec_401 a b i the applicable distribution period for the distribution calendar years after the distribution calendar_year containing employee's date of death is if the employee has a designated_beneficiary as of the date determined under sec_1 a -4 of the regulations q a-4 the longer of the remaining life expectancy of employee's designated_beneficiary or the remaining life expectancy of the employee sec_1_408-8 of the regulations q a-1 a provides that in order to satisfy sec_401 a of the code for purposes of determining required minimum distributions for iras the rules of sec_1 a -1 through a -9 of the regulations must be applied except as otherwise provided in sec_1_408-8 sec_1_408-8 of the regulations q a-9 provides in part that the required_minimum_distribution must be calculated separately for each ira you have represented that at the time of decedent a's death the beneficiary designation for annuity z was for individual d you have also represented that individual d did not disclaim her interest in the proceeds of annuity z until therefore with respect to your third ruling_request we conclude that since individual d did not disclaim her interest in the proceeds of annuity z prior to september of the year following decedent a's death individual d was the designated_beneficiary for annuity z solely for purposes of determining the distribution period for required minimum distributions after decedent a's death pursuant to sec_1 a -4 of the regulations q a-4 accordingly taxpayer c may receive minimum distributions related to her allocated proceeds of annuity z based upon the life expectancy of individual d no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc
